UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT

                                      No. 99-60637


JOHNNY THOMPSON,
                                                                      Plaintiff-Appellant,
                                           versus

LITTON SYSTEMS, INC.; ET AL.,
                                                                       Defendants.
INGALLS SHIPBUILDING, INC.,
                                                                     Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                                 1:98-CV-39-BrR

                                       May 5, 2000
Before POLITZ, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*

       Johnny Thompson appeals an adverse summary judgment in his action
against Ingalls Shipbuilding, Inc. Having considered the record, briefs, and oral

arguments of counsel, and perceiving no reversible error, the judgment appealed

is AFFIRMED.




      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.